nRISINAL                                              07/07/2020



          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0454



                                       DA 19-0454
                                                                              FILED
 THERON JAMES BLAKE,                                                       JUL 0 7 2020
                                                                       Bowen GreenvvOOO
                                                                     Clerk of Supreme Court
             Petitioner and Appellant,                                  State of Montana


             v.                                                   ORDER

 STATE OF MONTANA,

             Respondent and Appellee,


       Counsel for the Appellant Theron James Blake filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738,87 S. Ct. 1396(1967). Blake was granted time to file a response,
but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Blake's appeal in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies ofthis Order to all counsel of record and to
the appellant personally.
      DATED this      t- day of July, 2020.




                                                              Chief Justice